DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:
Claim 5, line 3, recites “the cutout” which should be changed to --the at least one cutout-- to maintain consistent claim terminology.
Claim 10, lines 8-9, recites “the rotor” which should be changed to --the input rotor-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusch (WO 2013/171103 A1; see provided machine translation).
Regarding claim 1, Rusch discloses a rotary device comprising:
a first rotor (2) configured to be rotated about a rotational center (d);
a second rotor (3, the top 5 in Figure 4) disposed to be concentric to the first rotor, the second rotor rotatable relative to the first rotor within a predetermined angular range (each 3 moves relative to 2), the second rotor radially supported with respect to the first rotor; and
an unbalanced portion (a recessed portion on the outer circumferential surface of each 3 of the top 5 in Figure 4) provided on the second rotor in order to deviate a center of gravity of the second rotor from the rotational center in a single direction.
Regarding claim 6, Rusch discloses that the unbalanced portion is a thickness changed portion (the recessed portion of each 3 reduces the thickness of each 3 in the radial direction) provided on the second rotor, the thickness changed portion is different in thickness from the other part of the second rotor (see Figure 4).
Regarding claim 8, Rusch discloses a balance modifying portion (the recesses formed on the outer circumference of 2) provided on the first rotor, the balance modifying portion opposed to the unbalanced portion through the rotational center.
Regarding claim 9, Rusch discloses a third rotor (3, the bottom 5 in Figure 4) disposed to be concentric to the first rotor and the second rotor, the third rotor configured to be rotated together with the first rotor and the second rotor; and
a balance modifying portion (a recessed portion on the outer circumferential surface of each 3 of the bottom 5 in Figure 4) provided on the third rotor, the balance modifying portion opposed to the unbalanced portion through the rotational center.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinger (US 10,107,358 B2).
Regarding claim 1, Dinger discloses a rotary device comprising:
a first rotor (415) configured to be rotated about a rotational center (15);
a second rotor (405, 410) disposed to be concentric to the first rotor, the second rotor rotatable relative to the first rotor within a predetermined angular range (405 and 410 can move relative to 415 thus meeting the claim limitation), the second rotor radially supported with respect to the first rotor; and
an unbalanced portion (the through hole in 405 and 410 that 60 goes through as shown in Figure 7) provided on the second rotor in order to deviate a center of gravity of the second rotor from the rotational center in a single direction.
Regarding claim 2, Dinger discloses that the first rotor and the second rotor are disc-shaped plate members (405 and 410 are viewed as being disc-shaped as shown in Figure 8).
Regarding claim 8, Dinger discloses a balance modifying portion (25; see Figure 7) provided on the first rotor, the balance modifying portion opposed to the unbalanced portion through the rotational center.
Regarding claim 9, Dinger discloses a third rotor (50, 55) disposed to be concentric to the first rotor and the second rotor, the third rotor configured to be rotated together with the first rotor and the second rotor (see Figure 7); and
a balance modifying portion (the hole in 50 and 55 that 60 passes through) provided on the third rotor, the balance modifying portion opposed to the unbalanced portion through the rotational center.
Claims 1, 2, 6, 8, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (JP 2018-132161 A; see provided machine translation).
Regarding claim 1, Tomiyama discloses a rotary device comprising:
a first rotor (12) configured to be rotated about a rotational center;
a second rotor (20, 32, 201, 202) disposed to be concentric to the first rotor, the second rotor rotatable relative to the first rotor within a predetermined angular range (20 moves relative to 12), the second rotor radially supported with respect to the first rotor; and
an unbalanced portion (the portion where 32 is provided) provided on the second rotor in order to deviate a center of gravity of the second rotor from the rotational center in a single direction.
Regarding claim 2, Tomiyama discloses that the first rotor and the second rotor are disc-shaped plate members (see Figure 4).
Regarding claim 6, Tomiyama discloses that the unbalanced portion is a thickness changed portion (the thickness of 32) provided on the second rotor, the thickness changed portion is different in thickness from the other part of the second rotor (the thickness of 32 is different relative to the thickness of the bottom half of the second rotor as shown in Figure 4).
Regarding claim 8, Tomiyama discloses a balance modifying portion (12a) provided on the first rotor, the balance modifying portion opposed to the unbalanced portion through the rotational center.
Regarding claim 10, Tomiyama discloses that the first rotor is an input rotor (see Figure 1) to which power is inputted, and
the second rotor is an inertia ring (201 and 202 are inertia rings) rotatable relative to the input rotor, the rotary device further comprising:
a plurality of centrifugal elements (21), each of the plurality of centrifugal elements disposed to receive a centrifugal force generated by rotation of the first rotor and the inertia ring; and
a plurality of cam mechanisms (22), each of the plurality of cam mechanisms configured to convert the centrifugal force into a circumferential force when a relative displacement is produced between the input rotor and the inertia ring in a rotational direction while the centrifugal force is acting on the each of the plurality of centrifugal elements, the circumferential force directed to reduce the relative displacement.
Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomita et al. (US 10,495,178 B2) discloses a torque fluctuation inhibiting device which is comprised of a first rotor, a second rotor formed from multiple rotors, and cam mechanisms.
Wahl (DE 102014217251 A1) discloses a centrifugal pendulum that is comprised of a rotor and a plurality of pendulums which have cutouts and bulges formed on their outer surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656